
	

114 HR 1683 IH: United States Coast Guard Commemorative Coin Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1683
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Courtney (for himself, Mr. Hunter, Mr. Bishop of Georgia, Ms. Bordallo, Ms. Brown of Florida, Mr. Cartwright, Mr. Cleaver, Mr. Connolly, Mr. Cummings, Mr. Delaney, Mr. Michael F. Doyle of Pennsylvania, Ms. Edwards, Mr. Franks of Arizona, Mr. Guthrie, Mr. Himes, Ms. Kaptur, Mr. Lance, Mr. Larson of Connecticut, Mr. Levin, Mr. Lipinski, Mr. Loebsack, Mr. Meeks, Ms. Pingree, Mr. Pittenger, Mr. Pocan, Mr. Ryan of Ohio, Mr. Austin Scott of Georgia, Mr. Walz, Mr. Crowley, Mr. Van Hollen, Mr. Ruiz, Mr. Tonko, Ms. McCollum, Mr. Forbes, Mr. Cole, Mr. Foster, Ms. Brownley of California, Ms. Clark of Massachusetts, Mr. Takano, Ms. Eshoo, Mr. McGovern, Ms. Matsui, Mr. Pierluisi, Mr. Butterfield, Mr. Harper, Ms. DelBene, Mr. Israel, Mr. Thompson of Pennsylvania, Mr. Ross, Ms. Gabbard, Mr. Welch, Ms. Esty, Mrs. Walorski, Mr. Rogers of Kentucky, Mr. Huffman, Mr. Coffman, Mr. Kennedy, Mr. Sensenbrenner, Mr. O’Rourke, Mr. Fitzpatrick, Mr. McDermott, Ms. Sewell of Alabama, Mr. Meehan, Mr. Price of North Carolina, Ms. Norton, Mr. Honda, Mr. Palazzo, Ms. Clarke of New York, Mr. Smith of Washington, Mr. Lamborn, Ms. Speier, Mrs. Bustos, Ms. Tsongas, Mrs. Kirkpatrick, Mr. Jones, Mr. Boustany, Mr. David Scott of Georgia, Mr. Heck of Washington, Mr. Dent, Mr. Ruppersberger, Mr. Latta, Mr. Serrano, Mr. Gibson, Mr. Jeffries, Mr. Grijalva, Mr. Sires, Mr. Scott of Virginia, Ms. Hahn, Ms. Roybal-Allard, Mr. Thompson of Mississippi, Mrs. Beatty, Mr. Chabot, Mr. Cooper, Mr. Rush, Mr. Sablan, Mr. Garamendi, Mrs. Lowey, Ms. DeLauro, Mr. Conaway, Mr. Perlmutter, Mr. Yarmuth, Mr. Kinzinger of Illinois, Mrs. Hartzler, Mr. Valadao, Mr. Long, Mr. Visclosky, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in commemoration of the United States Coast
			 Guard.
	
	
 1.Short titleThis Act may be cited as the United States Coast Guard Commemorative Coin Act. 2.FindingsThe Congress finds the following:
 (1)The United States Coast Guard was founded on August 4, 1790, as the Revenue Cutter Service under the United States Department of the Treasury.
 (2)Congress created the Coast Guard on January 28, 1915, by merging the Revenue Cutter Service and the United States Lifesaving Service, was moved to the Department of Transportation in 1967, and on February 25, 2003, became part of the Department of Homeland Security.
 (3)Although the smallest of the uniformed services, today the United States Coast Guard conducts a wide variety of missions to protect the public, the environment, and the United States economic and security interests in any maritime region, including international waters and America’s coasts, ports, and inland waterways.
 (4)Every day, the United States Coast Guard plays a broad and important role in homeland security, law enforcement, search and rescue, marine environmental pollution response, and the maintenance of river, intra-coastal and offshore aids to navigation (ATON).
 (5)The United States Coast Guard is our Nation’s oldest seagoing military service, staying true to their motto, Semper Paratus or Always Ready, for 225 years.
 (6)The United States Coast Guard is supported by 57,600 Active Duty, Reserve, and Civilian personnel, who in 2013 responded to 17,000 search and rescue cases saving 7,400 lives, conducted over 21,000 waterborne patrols of maritime infrastructure and resources, performed 32,500 maritime security response activities (including 21,000 waterborne patrols of critical maritime infrastructure and resources, 2,000 escorts of high-capacity passenger vessels, 8,400 security boardings in and around U.S. ports), removed $3 billion worth of illegal drugs, patrolled 4.5 million miles of maritime borders for immigration enforcement, and maintained 49,000 navigation aids ensuring the smooth transit of $1.8 trillion worth of goods over 25,000 miles of our Nation’s waterways.
 (7)Section 213 of Public Law 108–293 states that The Commandant may establish a National Coast Guard Museum, on lands which will be federally owned and administered by the Coast Guard, and are located in New London, Connecticut, at, or in close proximity to, the Coast Guard Academy.
 (8)The National Coast Guard Museum Association, a nonprofit association dedicated to improve public understanding of the history, service and missions of the Coast Guard, is working with the United States Coast Guard, the City of New London, the State of Connecticut, and a range of local, regional, and national stakeholders to develop, plan and raise capital for the National Coast Guard Museum, to be located in New London, Connecticut.
 (9)The United States Coast Guard is the only military service without a national museum through which to share its history and legacy with the American public.
			3.Coin Specifications
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 100,000 $5 coins, which shall—
 (A)weigh 8.359 grams; (B)have a diameter of 0.850 inches; and
 (C)contain 90 percent gold and 10 percent alloy. (2)$1 silver coinsNot more than 500,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have a diameter of 1.500 inches; and
 (C)contain at least 90 percent silver. (3)Half dollar clad coinsNot more than 750,000 half dollar coins, which shall—
 (A)weigh 11.34 grams; (B)have a diameter of 1.205 inches; and
 (C)be minted to the specifications for half dollar coins, contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of Coin
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the traditions, history, and heritage of the United States Coast Guard, and its role in securing our Nation since 1790.
 (2)Designations and inscriptionsOn each coin minted under this Act, there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2018; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, E Pluribus Unum, and Semper Paratus.
 (b)SelectionThe design for the coins minted under this Act shall— (1)contain motifs that specifically honor the United States Coastguardsman of both today and yesterday, in wartime and in peace, such designs to be consistent with the traditions and heritage of the United States Coast Guard, the mission and goals of the National Coast Guard Museum, and the missions and goals of the National Coast Guard Museum Association;
 (2)be selected by the Secretary, after consultation with the Secretary of Homeland Security, the National Coast Guard Museum Association, and the Commission of Fine Arts; and
 (3)be reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilitiesFor each of the 3 coins minted under this Act, at least 1 facility of the United States Mint shall be used to strike proof quality coins, while at least 1 other such facility shall be used to strike the uncirculated quality coins.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2018.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:
 (1)A surcharge of $35 per coin for the $5 coin. (2)A surcharge of $10 per coin for the $1 coin.
 (3)A surcharge of $5 per coin for the half dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Coast Guard Museum Association to help finance the design, construction, operations, and maintenance of the National Coast Guard Museum.
 (c)AuditsThe National Coast Guard Museum Association shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary may issue guidance to carry out this subsection.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			
